           Case 1:20-cv-01161-LY Document 1 Filed 11/23/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

PATRICIA JENEE COLEMAN,                         §
    Plaintiff,                                  §
                                                §
VS.                                             §      CIVIL ACTION NO. 1:20-cv-1161
                                                §
FIESTA MART, L.L.C., D/B/A                      §
FIESTA MART #64,                                §
     Defendant.                                 §

                      DEFENDANT’S NOTICE OF REMOVAL

      Defendant Fiesta Mart, L.L.C. (“Defendant”) files this Notice of Removal

pursuant to 28 U.S.C. §§ 1441 and 1446, and respectfully shows:

                             Commencement and Service

      1.     On    September      25,   2020,       Patricia   Jenee   Coleman   (“Plaintiff”)

commenced this action by filing an Original Petition (“State Court Petition”) in the

419th Judicial District Court, Travis County, Texas. The case is styled Cause No. D-

1-GN-20-005254; Patricia Jenee Coleman vs. Fiesta Mart, L.L.C. D/B/A Fiesta

Mart #64.1

      2.     The lawsuit was first served on Defendant on October 28, 2020. 2

      3.     Defendant timely answered in state court on November 17, 2020.

      4.     This Notice of Removal is filed within thirty days of the receipt of

service of process and is therefore considered timely pursuant to 28 U.S.C.

§ 1446(b). This Notice of Removal is also filed within one year of the commencement

of this action and is thus timely pursuant to 28 U.S.C. § 1446(c).

1     See Exhibit C, Plaintiff’s Original Petition.
2     See Exhibit D, Citation and Return of Service.


                                               1
            Case 1:20-cv-01161-LY Document 1 Filed 11/23/20 Page 2 of 6




                                    Grounds for Removal

       5.      Defendant is entitled to remove the state court action to this Court

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because this action is a civil action

involving an amount in controversy exceeding $75,000.00 between parties with

diverse citizenship.

                                   Diversity of Citizenship

       6.      There is complete diversity of citizenship between Plaintiff and

Defendant.

       7.      Plaintiff is a citizen of Texas.3

       8.      Defendant Fiesta Mart, L.L.C. is a limited liability company organized

under the laws of Texas and its sole member is Bodega Latina Corp., a Delaware

corporation with its principal place of business, or its “nerve center,” in California.4

Defendant’s citizenship as an LLC is determined by the citizenship of its members.5

A corporation is deemed to be a “citizen” of the state where it maintains its

principal place of business (its “nerve center”) and the state of its incorporation.6

Therefore, Defendant is a citizen of Delaware and California.

                                   Amount in Controversy

       9.      This is a personal injury case with well over $75,000 in controversy at

the time of this removal. Per her Petition, Plaintiff pleads monetary relief in an




3      See Exhibit C, Plaintiff’s Original Petition at ¶ 2.
4      See Exhibit F, Affidavit of Michael Saltzstein.
5      See e.g., Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
6      See, 28 U.S.C § 1332(c)(1); see also, Hertz Corp. v. Friend, 559 U.S. 77, 130 S. Ct. 1181, 1185-
86 (2010).


                                                  2
            Case 1:20-cv-01161-LY Document 1 Filed 11/23/20 Page 3 of 6




amount more than $1,000,000, pursuant to Rule 47(c) of the Texas Rules of Civil

Procedure.7

                                              Venue

      10.     Venue lies in the Western District of Texas, Austin Division, pursuant

to 28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the action in this judicial

district and division.

                                             Notice

      11.     Defendant will give notice of the filing of this Notice of Removal to all

parties of record pursuant to 28 U.S.C. § 1446(d). Defendant will also file with the

clerk of the state court and will serve upon Plaintiff’s counsel, a notice of the filing

of this Notice of Removal.

                             Exhibits to Notice of Removal

      12.     In support of this Notice of Removal and pursuant to 28 U.S.C.

§1446(a), true and correct copies of the following documents are attached to this

Notice as corresponding lettered exhibits:

      A. Index of documents filed in Cause No. D-1-GN-20-005254; Patricia Jenee
         Coleman v. Fiesta Mart, L.L.C., in the 419th Judicial District Court,
         Travis County, Texas.– Exhibit A

      B. Docket Sheet for Cause No. D-1-GN-20-005254; Patricia Jenee Coleman v.
         Fiesta Mart, L.L.C., in the 419th Judicial District Court, Travis County,
         Texas. – Exhibit B

      C. Plaintiff’s Original Petition, filed on September 25, 2020, Cause No. D-1-
         GN-20-005254; Patricia Jenee Coleman v. Fiesta Mart, L.L.C., in the
         419th Judicial District Court, Travis County, Texas. – Exhibit C



7     See Exhibit C, Plaintiff’s Original Petition at ¶ 24.


                                                 3
         Case 1:20-cv-01161-LY Document 1 Filed 11/23/20 Page 4 of 6




      D. Citation Issued on October 14, 2020; Served on October 28, 2020 and
         Return of Service, filed October 29, 2020, Cause No. D-1-GN-20-005254;
         Patricia Jenee Coleman v. Fiesta Mart, L.L.C., in the 419th Judicial
         District Court, Travis County, Texas. – Exhibit D

      E. Defendant’s Original Answer and Affirmative Defenses, filed November
         16, 2020, Cause No. D-1-GN-20-005254; Patricia Jenee Coleman v. Fiesta
         Mart, L.L.C., in the 419th Judicial District Court, Travis County, Texas. –
         Exhibit E

      F. Affidavit of Michael Saltzstein. – Exhibit F

      G. Certificate of Interested Persons – Exhibit G

      H. Notice of Filing Removal in State Court – Exhibit H

                                      Prayer

      WHEREFORE, Defendant, pursuant to the statutes cited herein and in

conformity with the requirements set forth in 28 U.S.C. § 1446, removes this action

from the District Court of Travis County, Texas to this Court.

                                             Respectfully submitted,

                                             By: ___/s/ Karl Seelbach       _____
                                             Trek Doyle
                                             State Bar No. 00790608
                                             trek@doyleseelbach.com
                                             Karl Seelbach
                                             State Bar No. 24044607
                                             karl@doyleseelbach.com
                                             James Snyder
                                             State Bar No. 24088447
                                             james@doyleseelbach.com

                                             Doyle & Seelbach PLLC
                                             7700 W. Highway 71, Ste. 250
                                             Austin, Texas 78735
                                             512.960.4890 phone
                                             doyleseelbach.com




                                         4
Case 1:20-cv-01161-LY Document 1 Filed 11/23/20 Page 5 of 6




                                ATTORNEYS FOR DEFENDANT
                                FIESTA MART, L.L.C.


                                •     Doyle & Seelbach




                            5
         Case 1:20-cv-01161-LY Document 1 Filed 11/23/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by electronic delivery and facsimile
to counsel identified below on this, the 23rd day of November, 2020.

      Michael M. Burke
      The Law Offices of Thomas J. Henry
      5711 University Heights Blvd., Suite 101
      San Antonio, TX 78249
      Fax: 361-985-0601
      Email: mburke-svc@tjhlaw.com

      ATTORNEY FOR PLAINTIFF




                                        6
